NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            28-SEP-2020
                                            10:04 AM

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


            PAUL LOUIS POCINO, Plaintiff-Appellant, v.
           JOHANNE MURIEL AUGER; ROSA VILLONGCO FLORES;
 GREGORY L. RYAN ATTORNEY AT LAW LIMITED LIABILITY LAW COMPANY,
      a Hawai#i limited liability company; JOHN DOES 1-10;
         JANE DOES 1-10; DOE CORPORATIONS 1-10; ET. AL.,
                       Defendants-Appellees


       APPEAL FROM THE CIRCUIT COURT OF THE FIFTH CIRCUIT
                     (CASE NO. 5CC181000103)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
    (By: Chan, Presiding Judge, Hiraoka and Wadsworth, JJ.)
          Upon review of the record, it appears we lack
jurisdiction over the appeal by Plaintiff-Appellant Paul Louis
Pocino (Pocino) from the Judgment entered by the Fifth Circuit
Court on August 18, 2020 (Judgment) in favor of Defendants-
Appellees Rosa Villongco Flores (Flores) and Gregory L. Ryan
Attorney at Law (Ryan).
          "[A]n appeal from any judgment will be dismissed as
premature if the judgment does not, on its face, either resolve
all claims against all parties or contain the finding necessary
for certification under [Hawai#i Rules of Civil Procedure (HRCP)
Rule] 54(b)."   Jenkins v. Cades Schutte Fleming & Wright, 76
Hawai#i 115, 119, 869 P.2d 1334, 1338 (1994).
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          The Judgment does not resolve all claims against all
parties; rather, it states, "All claims against Defendant Johann
Muriel Auger and any other Defendant are still pending."
          The Judgment does not contain the express finding of
"no just reason for delay" in the entry of judgment as to fewer
than all parties under HRCP Rule 54(b), nor does it state against
whom the judgment in favor of Flores and Ryan is entered.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed for lack of appellate jurisdiction.
          DATED:   Honolulu, Hawai#i, September 28, 2020.

                                      /s/ Derrick H.M. Chan
                                      Presiding Judge

                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2